UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6764



PRENTISS QUICK,

                                           Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF THE STATE OF NORTH CARO-
LINA; KENNETH SETZER, Superintendent; FRANKLIN
FREEMAN, Secretary, North Carolina Department
of Corrections,
                                          Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro.    James A. Beaty, Jr.,
District Judge. (CA-96-709-2)


Submitted:   October 31, 1997          Decided:     November 14, 1997


Before MURNAGHAN, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Prentiss Quick, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability, deny Appellant's motion for leave to proceed in forma

pauperis and motion for appointment of counsel, and dismiss the

appeal on the reasoning of the district court. Quick v. Attorney
Gen. of North Carolina, No. CA-96-709-2 (M.D.N.C. May 2, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2